     Case 1:20-cv-10619-LTS-BCM Document 22
                                         21 Filed 08/05/21
                                                  08/03/21 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007

                                                      August 3, 2021

By ECF
Hon. Barbara Moses
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street                                                                      8/5/21
New York, NY 10007

       Re:     Rodriguez v. United States et al., No. 20 Civ. 10619 (LTS) (BCM)

Dear Judge Moses:

         This Office represents the United States of America, the defendant in this car accident
case brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671 et seq.
With Plaintiff’s consent, I write respectfully to request a stay of discovery in this matter, due
to the filing of a related case arising out of the same car accident as the one at issue here,
Gayle et al. v. United States, No. 21 Civ. 1166 (LTS) (BCM).

         This case, which was filed on December 16, 2020, arises out of a motor-vehicle
collision that occurred on September 23, 2019, between a United States Postal Service
vehicle and a private vehicle driven by Plaintiff Sean Rodriguez. On February 9, 2021,
Trevor Gayle and Shariff Landsmark, who were passengers in Rodriguez’s vehicle at the
time of the collision, filed a separate action against the United States alleging that they
suffered injuries as a result of the same collision. The United States Attorney’s Office was
served in Gayle on May 27, 2021, and the United States answered the complaint on July 26,
2021. The United States also filed a third-party complaint in Gayle against Sean Rodriguez,
the Plaintiff in this action. Also on July 26, 2021, Gayle was accepted by the Court as related
to the present action. On July 29, 2021, this Court entered an order adjourning sine die the
conference previously scheduled in this case for August 16, 2021, which notified the parties
that a joint conference would be scheduled after all defendants have answered in Gayle.

        Before this action and Gayle were deemed related, a discovery schedule was set in
this case. Currently, fact discovery is set to end on October 1, 2021. However, given the
near identity of issues between this case and Gayle, there will be substantial overlap between
the witnesses deposed and documents exchanged. The Government therefore believes that it
would be most efficient for discovery to proceed in tandem in the two cases.
         Case 1:20-cv-10619-LTS-BCM Document 22
                                             21 Filed 08/05/21
                                                      08/03/21 Page 2 of 2


           Accordingly, the Government respectfully requests that discovery be stayed in this
   case, and that a new discovery schedule be set at the joint conference held by the Court after
   all defendants have answered in Gayle. Plaintiff consents to the Government’s request to
   stay discovery.

           We thank the Court for its consideration of this matter.

                                                          Respectfully submitted,
Application GRANTED. SO ORDERED.
                                                          AUDREY STRAUSS
                                                          United States Attorney for the
                                                          Southern District of New York
________________
Barbara Moses                                         By: /s/ Talia Kraemer
United States Magistrate Judge                            TALIA KRAEMER
August 5, 2021                                            Assistant United States Attorney
                                                          Telephone: (212) 637-2822
                                                          Fax.: (212) 637-2702
                                                          Email: talia.kraemer@usdoj.gov

   Cc:     Jason Lesnevec, Esq.
           Attorney for Plaintiff




                                                  2
